EXHIBIT 10.1
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
May 2008, by and between Flagstar Bancorp, Inc. (the “Company”), a corporation
organized under the laws of the State of Michigan, with its principal offices at
5151 Corporate Drive, Troy, Michigan 48098-2639 and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).
     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:
     SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to (i) 11,365,000 shares of the Company’s Common Stock, $0.01 par value
(the “Common Stock”) and (ii) 47,982 shares of the Company’s Mandatory
Convertible Non-Cumulative Perpetual Preferred Stock, par value $0.01 and $1,000
liquidation preference per share (the “Preferred Stock,” the Common Stock and
the Preferred Stock together are referred to as the “Shares”), which Preferred
Stock shall convert into shares of Common Stock automatically upon Stockholder
Approval (as defined below), as more fully described in the Certificate of
Designations of the Preferred Stock (the “Certificate of Designations”), the
form of which is attached to this Agreement as Exhibit A (the “Conversion
Shares,” the Shares and the Conversion Shares together are referred to as the
“Securities”).
     SECTION 2. Agreement to Sell and Purchase the Shares. At the Closing (as
defined in Section 3), the Company will, subject to the terms and conditions of
this Agreement, issue and sell to each Purchaser and each Purchaser, severally
and not jointly, will buy from the Company, upon the terms and conditions
hereinafter set forth, the respective number of shares of Common Stock at $4.25
per share (the “Common Stock Purchase Price”) and Preferred Stock at $1,000 per
share (the “Preferred Stock Purchase Price” and, together with the Common Stock
Purchase Price, the “Purchase Price”) as are set forth opposite each Purchaser’s
name in Schedule 1 to this Agreement. At the Closing (as defined below), the
Company will enter into this same form of purchase agreement with certain other
investors (the “Other Purchasers”) and complete sales of Shares to them. The
Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” and this Agreement and the purchase agreements
executed by the Other Purchasers are hereinafter sometimes collectively referred
to as the “Agreements.” The term “Placement Agent” shall mean Lehman Brothers
Inc.
     SECTION 3. Delivery of the Shares at the Closing. The completion of the
purchase and sale of the Shares (the “Closing”) shall occur at the offices of
Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New York 10104
as soon as practicable and as agreed to by the parties hereto, within three
business days following the execution of the Agreements, or on such later date
or at such different location as the parties shall agree in writing, but not
prior to the date that the conditions for Closing set forth below have been
satisfied or waived by the appropriate party (the “Closing Date”).

 



--------------------------------------------------------------------------------



 



     At the Closing, the Purchaser shall deliver, in immediately available
funds, the full amount of the Purchase Price for the Shares being purchased
hereunder by wire transfer to an account designated by the Company and the
Company shall deliver to the Purchaser one or more stock certificates registered
in the name of the Purchaser, or in such nominee name(s) as designated by the
Purchaser in writing, representing the number of Shares set forth in Schedule 1
and bearing an appropriate legend referring to the fact that the Shares were
sold in reliance upon the exemption from registration under the Securities Act
of 1933, as amended (the “Securities Act”), provided by Section 4(2) thereof and
Rule 506 thereunder. The Company will promptly substitute one or more
replacement certificates without the legend at such time as the Securities are
sold pursuant to the Registration Statement (as defined herein) or the
Securities may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can be
immediately sold. The name(s) in which the stock certificates are to be
registered are set forth in the Stock Certificate Questionnaire attached hereto
as part of Appendix I.
     The Company’s obligation to complete the purchase and sale of the Shares
and deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the Purchase Price for the Shares being purchased hereunder; (b) completion of
the purchases and sales under the Agreements with the Other Purchasers; and
(c) the accuracy of the representations and warranties made by the Purchasers
(as if such representations and warranties were made on the Closing Date) and
the fulfillment of those undertakings of the Purchasers to be fulfilled prior to
the Closing. The Purchaser’s obligation to accept delivery of such stock
certificate(s) and to pay for the Shares evidenced thereby shall be subject to
the following conditions: (a) the Company shall have filed the Certificate of
Designation with the Secretary of State of the State of Michigan; (b) each of
the representations and warranties of the Company made herein shall be accurate
as of the Closing Date; (c) the delivery to the Purchaser by counsel to the
Company of a legal opinion in a form reasonably satisfactory to counsel to the
Placement Agent and the Purchaser; (d) receipt by the Purchaser of a certificate
executed by the chief executive officer and the chief financial or accounting
officer of the Company, dated as of the Closing Date, to the effect that the
representations and warranties of the Company set forth herein are true and
correct as of the date of this Agreement and as of such Closing Date and that
the Company has complied with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to such
Closing Date; (e) the receipt by the Purchasers of voting agreements from
stockholders holding at least 45% of the outstanding Common Stock of the Company
prior to the date hereof pursuant to which such stockholders will agree to vote
their shares for the Stockholders Approval (as defined below); (f) the Company
having received a gross proceeds of at least $100,000,000 from the sale of the
Shares; (g) the approval of the Supplemental Listing Application by the New York
Stock Exchange (the “NYSE”) for the Common Stock and Conversion Shares; and
(h) the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to the Closing.
     SECTION 4. Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Purchaser as
follows:
     4.1 Organization and Qualification.

2



--------------------------------------------------------------------------------



 



          (a) The Company is, and at the Closing Date will be, a corporation
duly organized, validly existing and in good standing under the laws of the
State of Michigan. The Company is a savings and loan holding company under the
Home Owners’ Loan Act of 1933, as amended (“HOLA”). The Company has, and at the
Closing Date will have, the power and authority (corporate, governmental,
regulatory and otherwise) and has or will have all necessary approvals, orders,
licenses, certificates, permits and other governmental authorizations
(collectively, the “Authorizations”) to own or lease all of the assets owned or
leased by it and to conduct its business as described in the confidential
Private Placement Memorandum dated May 7, 2008 prepared by the Company
(including all exhibits, supplements and amendments thereto, the “Private
Placement Memorandum”), except where the failure to have any Authorization would
not have a material adverse effect on the condition (financial or otherwise),
assets, business, properties, prospects or results of operations of the Company
and its Subsidiaries (as defined herein), taken as a whole (a “Material Adverse
Effect”). The Company is, and at the Closing Date will be, duly licensed or
qualified to do business and in good standing as a foreign corporation in all
jurisdictions (i) in which the nature of the activities conducted by the Company
requires such qualification and (ii) in which the Company owns or leases real
property, except where the failure to be so licensed or qualified would not have
a Material Adverse Effect. The Amended and Restated Articles of Incorporation of
the Company comply in all material respects with applicable law. A complete and
correct copy of the Amended and Restated Articles of Incorporation of the
Company, as amended and as currently in effect, has been delivered or made
available to you or your counsel. The Company’s subsidiaries (each a
“Subsidiary” and collectively the “Subsidiaries”) are listed on Schedule I to
this Agreement.
          (b) Flagstar Bank, FSB (the “Bank”) is a Subsidiary of the Company and
is a federally chartered stock savings bank duly organized, validly existing and
in good standing under HOLA. The deposit accounts of the Bank are insured up to
applicable limits by the Deposit Insurance Fund (“DIF”), which is administered
by the Federal Deposit Insurance Corporation (the “FDIC”), and no proceedings
for the termination or revocation of such insurance are pending or, to the
knowledge of the Company, threatened. The Bank has the power and authority
(corporate, governmental, regulatory and otherwise) and has or will have all
necessary Authorizations to own or lease all of the assets owned or leased by it
and to conduct its business as described in the Private Placement Memorandum,
except where the failure to have any Authorization would not have a Material
Adverse Effect. The Bank is duly licensed or qualified to do business and in
good standing in all jurisdictions (i) in which the nature of the activities
conducted by the Bank requires such qualification and (ii) in which the Bank
owns or leases real property, except where the failure to be so licensed or
qualified would not have a Material Adverse Effect. The Federal Stock Savings
Bank Charter (“Bank Charter”) of the Bank complies in all material respects with
applicable law. A complete and correct copy of the Bank Charter, as amended and
as currently in effect, has been delivered or made available to you or your
counsel.
          (c) Each of the Subsidiaries is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each such Subsidiary has the power and authority
(corporate, governmental, regulatory and otherwise) and has or will have all
necessary Authorizations to own or lease all of the assets owned or leased by it
and to conduct its business as described in the Private Placement Memorandum,
except where the failure to have any Authorization would not have a Material

3



--------------------------------------------------------------------------------



 



Adverse Effect. Each such Subsidiary is duly licensed or qualified to do
business and in good standing as a foreign corporation in all jurisdictions
(i) in which the nature of the activities conducted by such Subsidiary requires
such qualification and (ii) in which such Subsidiary owns or leases real
property, except where the failure to be so licensed or qualified would not have
a Material Adverse Effect. The articles or certificate of incorporation or
certificate of trust of each Subsidiary comply in all material respects with
applicable law. A complete and correct copy of the articles or certificate of
incorporation or certificate of trust of each Subsidiary, as amended and as
currently in effect, has been delivered or made available to you or your
counsel.
     4.2 Reporting Company; Form S-3. The Company is not an “ineligible issuer”
(as defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Common Stock and Conversion Shares for resale by the Purchaser on a
registration statement on Form S-3 (the “Registration Statement”) under the
Securities Act. The Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has filed
all reports required thereby. Provided none of the Purchasers is deemed to be an
underwriter with respect to any shares, to the Company’s knowledge, there exist
no facts or circumstances (including without limitation any required approvals
or waivers or any circumstances that may delay or prevent the obtaining of
accountant’s consents) that reasonably could be expected to prohibit or delay
(other than customary review by the Securities and Exchange Commission (the
“SEC”)) the preparation and filing of the Registration Statement that will be
available for the resale of the Common Stock and Conversion Shares by the
Purchaser.
     4.3 Authorized Capital Stock. The Company had duly authorized and validly
issued outstanding capitalization as set forth under the heading
“Capitalization” in the Private Placement Memorandum prepared by the Company as
of the date set forth therein; the issued and outstanding shares of Preferred
Stock and Common Stock have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
conform in all material respects to the description thereof contained in the
Private Placement Memorandum. Except for options issued in connection with the
Company’s executive compensation plans as previously disclosed in the Company’s
documents filed with the SEC, the Company does not have outstanding any options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations. With respect to each of the
Subsidiaries, (i) all the issued and outstanding shares of such Subsidiary’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and (ii) there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of such Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations.
     4.4 Issuance, Sale and Delivery of the Shares. The shares of Preferred
Stock have been duly authorized and, when issued, delivered and paid for in the
manner set forth in this Agreement, will be validly issued, fully paid and
nonassessable, and will conform in all material

4



--------------------------------------------------------------------------------



 



respects to the description thereof set forth in the Private Placement
Memorandum. The shares of Common Stock have been duly authorized and, when
issued, delivered and paid for in the manner set forth in this Agreement, will
be validly issued, fully paid and nonassessable, and will conform in all
material respects to the description thereof set forth in the Private Placement
Memorandum. The Company shall at all times reserve and keep available, out of
its authorized but unissued Common Stock, solely for the purpose of effecting
the conversion or redemption of the Shares, the full number of shares of Common
Stock issuable upon the conversion or redemption of all the Shares from time to
time outstanding. The shares of Common Stock that may be issued upon conversion
or redemption of the Shares have been duly authorized, and upon such issuance
will be validly issued, fully paid and nonassessable and no preemptive rights or
other rights to subscribe for or purchase any shares of Common Stock of the
Company exist with respect to the issuance of such shares. No preemptive rights
or other rights to subscribe for or purchase any shares of Common Stock or
Preferred Stock of the Company exist with respect to the issuance and sale of
the Shares by the Company pursuant to this Agreement or the Conversion Shares
pursuant to the Certificate of Designations which have not been waived or
complied with. No stockholder of the Company has any right (which has not been
waived or has not expired by reason of lapse of time following notification of
the Company’s intention to file the Registration Statement) to require the
Company to register the sale of any capital stock owned by such stockholder
under the Registration Statement. No further approval or authority of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Shares to be sold by the Company as contemplated
herein, except for the Stockholder Approval described in Section 4.5 below.
     4.5 Stockholder Approval. The Company shall provide each stockholder
entitled to vote at a special meeting of stockholders of the Company (the
“Stockholder Meeting”), which shall be promptly called and held not later than
90 days following the Closing Date (the “Stockholder Meeting Deadline”), a proxy
statement, soliciting each such stockholder’s affirmative vote at the
Stockholder Meeting for approval of resolutions providing for the conversion of
the Preferred Stock into Common Stock as described in this Agreement in
accordance with applicable law and the rules and regulations of the NYSE (such
affirmative approval being referred to herein as the “Stockholder Approval”),
and the Company shall use its best efforts to solicit its stockholders’ approval
of such resolutions and to cause the Board of Directors of the Company to
recommend to the stockholders that they approve such resolutions. The Company
shall be obligated to seek to obtain the Stockholder Approval by the Stockholder
Meeting Deadline; provided, if the Company is unable to obtain the approval of
such shareholders within 90 days of the closing date, the Company will undertake
to obtain such approval at (i) the next annual meeting of our shareholders (and
each annual meeting thereafter) and (ii) a special meeting of our shareholders
to be held every 180 days following our annual meeting in each year until such
approval is obtained.
     4.6 Due Execution, Delivery and Performance of the Agreements. The Company
has full legal right, corporate power and authority to enter into this
Agreement, the Certificate of Rights and Designations and perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company. This Agreement constitutes a legal, valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or

5



--------------------------------------------------------------------------------



 



affecting the enforcement of creditors’ rights and the application of equitable
principles relating to the availability of remedies, subject to 12 U.S.C.
§1818(b)(6)(D) (or any successor statute) and similar bank regulatory powers and
to the application of principles of public policy, and except as rights to
indemnity or contribution, including but not limited to, indemnification
provisions set forth in Section 7.4 of this Agreement may be limited by federal
or state securities law or the public policy underlying such laws and general
equitable principles relating to the availability of remedies. The execution and
performance of this Agreement by the Company and the consummation of the
transactions herein contemplated will not violate any provision of the Amended
and Restated Articles of Incorporation or Fourth Amended and Restated Bylaws of
the Company or the organizational documents of any Subsidiary and will not
result in the creation of any lien, charge, security interest or encumbrance
upon any assets of the Company or any Subsidiary pursuant to the terms or
provisions of, or will not conflict with, result in the breach or violation of,
or constitute, either by itself or upon notice or the passage of time or both, a
default under any agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which any of the Company or any
Subsidiary is a party or by which any of the Company or any Subsidiary or their
respective properties may be bound or affected and in each case that would have
a Material Adverse Effect or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Company or any
Subsidiary or any of their respective properties. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, except for compliance with the Blue Sky laws and federal
securities laws applicable to the offering of the Shares. As of the Closing
Date, the Certificate of Designations will have been filed with the Secretary of
State of the state of Michigan and will be in full force and effect and
enforceable against the Company in accordance with its terms.
     4.7 Accountants. Virchow, Krause & Company, LLP, who has expressed its
opinion with respect to the consolidated financial statements contained in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007, which
is attached as an exhibit to, and made a part of, the Private Placement
Memorandum, are registered independent public accountants, within the meaning of
the Code of Professional Conduct of the American Institute of Certified Public
Accountants, as required by the Securities Act and the rules and regulations
promulgated thereunder (the “1933 Act Rules and Regulations”) and by the rules
of the Public Accounting Oversight Board.
     4.8 No Defaults or Consents. Neither the execution, delivery and
performance of this Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Securities) will give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, except such defaults that individually or in the aggregate would not
cause a Material Adverse Effect, or require any consent or waiver under, or
result in the execution or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any Subsidiary pursuant to the terms
of, any indenture, mortgage, deed of trust or other agreement or instrument to
which the Company or any Subsidiary is a party or by which either the Company or
any Subsidiary or any

6



--------------------------------------------------------------------------------



 



of their properties or businesses is bound, or any franchise, license, permit,
judgment, decree, order, statute, rule or regulation applicable to the Company
or any of its subsidiaries or violate any provision of the charter or bylaws of
the Company or any of its subsidiaries, except for such consents or waivers
which have already been obtained and are in full force and effect.
     4.9 Contracts. The Material Contracts to which the Company or any
Subsidiary is a party have been previously disclosed in the Company’s documents
filed with the SEC or in the Private Placement Memorandum and have been duly and
validly authorized, executed and delivered by the Company or any Subsidiary and
constitute the legal, valid and binding agreements of the Company or any
Subsidiary, enforceable by and against the Company or any Subsidiary, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, subject to 12 U.S.C. §1818(b)(6)(D) (or any successor statute) and
similar bank regulatory powers and to the application of principles of public
policy, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.
Material Contract shall mean: (1) any contract or agreement which is a “material
contract” within the meaning of Item 601(b)(10) of Regulation S-K to be
performed in whole or in part after the date of this Agreement; (2) any contract
or agreement which limits the freedom of the Company or any Subsidiary to
compete in any line of business; (3) any material contract or agreement with a
labor union or guild (including any collective bargaining agreement); (4) any
contract or agreement which grants any person a right of first refusal, right of
first offer or similar right with respect to any material properties, assets or
businesses of the Company or any Subsidiary; and (5) any contract relating to
the acquisition or disposition of any material business or material assets
(whether by merger, sale of stock or assets or otherwise), which acquisition or
disposition is not yet complete or where such contract contains continuing
material obligations, including continuing material indemnity obligations, of
the Company or any Subsidiary.
     4.10 No Actions.
          (a) There are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before or by any court, regulatory body or administrative agency or
any other governmental agency or body, domestic, or foreign, which actions,
suits or proceedings, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or, to the Company’s knowledge, is imminent,
that would reasonably be expected to have a Material Adverse Effect.
          (b) Neither the Company nor any Subsidiary is in violation of any rule
or regulation of the SEC, the Office of Thrift Supervision (the “OTS”) or the
FDIC, which would have a Material Adverse Effect on the condition (financial or
otherwise), operations, business, assets or properties of the Company and the
Bank, taken as a whole. Neither the Company nor any Subsidiary is subject to any
directive from the OTS or the FDIC to make any change in the method of
conducting its business or affairs, and the Company and any Subsidiary has
conducted its business in compliance with all applicable statutes and
regulations (including, without

7



--------------------------------------------------------------------------------



 



limitation, all regulations, decisions, directives and orders of the OTS and the
FDIC), except where the failure to so comply would not have a Material Adverse
Effect.
     4.11 No Restrictions on Subsidiaries. No Subsidiary is currently
prohibited, directly or indirectly, under any order of the OTS (other than
orders applicable to savings and loan holding companies and their subsidiaries
generally), or any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company, provided, however, that the Bank must seek prior
approval from the OTS at least 30 days before making any capital distribution to
the Company.
     4.12 Properties. The Company and each Subsidiary has valid title to all the
properties and assets described as owned by it in the consolidated financial
statements included in the Private Placement Memorandum, free and clear of all
liens, mortgages, pledges, or encumbrances of any kind except (i) those, if any,
reflected in such consolidated financial statements, or (ii) those that would
not reasonably be expected to have a Material Adverse Effect. The Company and
any Subsidiary owns or leases all such material properties as are necessary to
its operations as now conducted.
     4.13 No Material Adverse Change.
          (a) There has been no material adverse change in the condition
(financial or otherwise), assets, business, properties, prospects or results of
operations of the Company and its Subsidiaries, taken as a whole, since
March 31, 2008. The capitalization, assets, properties and business of the
Company conform in all material respects to the descriptions thereof contained
or incorporated by reference in the Private Placement Memorandum as of the date
specified. Subsequent to the respective dates as of which information is given
in the Private Placement Memorandum, except as otherwise may be indicated
therein, neither the Company nor the Bank has issued any securities or incurred
any liability or obligation, direct or contingent, for borrowed money, except
borrowings in the ordinary course of business, or entered into any other
transaction not in the ordinary course of business, which is material in light
of the businesses and properties of the Company and the Bank, taken as a whole.
Neither the Company nor any of its Subsidiaries has any material contingent
liabilities of any kind, except as set forth in the Private Placement
Memorandum.
          (b) Except as set forth in the Private Placement Memorandum, no
material default (or event which, with notice or lapse of time, or both, would
constitute a material default) exists on the part of either the Company or the
Bank or, to their knowledge, on the part of any other party, in the due
performance and observance of any term, covenant or condition of any agreement
to which the Company or the Bank is a party and which is material to the
condition (financial or otherwise) of the Company and the Bank, taken as a
whole. Such agreements are in full force and effect, and no other party to any
such agreement has instituted or, to the knowledge of the Company or the Bank,
threatened any action or proceeding wherein the Company or the Bank is or would
be alleged to be in default thereunder, under circumstances where such action

8



--------------------------------------------------------------------------------



 



or proceeding, if determined adversely to the Company or the Bank, would have a
Material Adverse Effect.
     4.14 Intellectual Property. The Company and its Subsidiaries own or possess
all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets, applications and other unpatented or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names (collectively, “Proprietary Rights”) used in or
necessary for the conduct of the business of the Company as now conducted and as
proposed to be conducted as described in the Private Placement Memorandum,
except where the failure to own such Proprietary Rights would not have a
Material Adverse Effect. The Company and its Subsidiaries have the right to use
all Proprietary Rights used in or necessary for the conduct of their respective
businesses without infringing the rights of any person or violating the terms of
any licensing or other agreement to which the Company or any Subsidiary is a
party and, to the Company’s knowledge, no person is infringing upon any of the
Proprietary Rights, except where the infringement of or lack of a right to use
such Proprietary Rights would not have a Material Adverse Effect. Except as
disclosed in the Private Placement Memorandum, no charges, claims or litigation
have been asserted or, to the Company’s knowledge, threatened against the
Company or any Subsidiary contesting the right of the Company or any Subsidiary
to use, or the validity of, any of the Proprietary Rights or challenging or
questioning the validity or effectiveness of any license or agreement pertaining
thereto or asserting the misuse thereof, and, to the Company’s knowledge, no
valid basis exists for the assertion of any such charge, claim or litigation.
All licenses and other agreements to which the Company or any Subsidiary is a
party relating to Proprietary Rights are in full force and effect and constitute
valid, binding and enforceable obligations of the Company or such Subsidiary,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, as the case may be, and
there have not been and there currently are not any defaults (or any event
which, with notice or lapse of time, or both, would constitute a default) by the
Company or any Subsidiary under any license or other agreement affecting
Proprietary Rights used in or necessary for the conduct of the business of the
Company or any Subsidiary, except for defaults, if any, which would not have a
Material Adverse Effect. The validity, continuation and effectiveness of all
licenses and other agreements relating to the Proprietary Rights and the current
terms thereof will not be affected by the transactions contemplated by this
Agreement.
     4.15 Compliance.
          (a) None of the Company nor its Subsidiaries has been advised, nor do
any of them have any reason to believe, that it is not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect.
          (b) Neither the Company nor the Bank is in violation of its respective
Amended and Restated Articles of Incorporation or Bank Charter, as the case may
be, in each case as amended as of the date hereof, or is in default, in any
material respect, in the performance

9



--------------------------------------------------------------------------------



 



of any material obligations, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness by which it is bound.
          (c) The Company and its Subsidiaries have, and at the Closing Date
will have, complied in all material respects, except as described or
incorporated by reference in the Private Placement Memorandum, with all laws,
regulations, ordinances and orders relating to public health, safety or the
environment (including without limitation all laws, regulations, ordinances and
orders relating to releases, discharges, emissions or disposals to air, water,
land or groundwater, to the withdrawal or use of groundwater, to the use,
handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances, pollutants or contaminants, or to exposure to toxic, hazardous or
other controlled, prohibited or regulated substances), the violation of which
would or might have a Material Adverse Effect on the consummation of the
transactions contemplated by this Agreement. In addition, and irrespective of
such compliance, neither the Company nor any of its Subsidiaries is subject to
any liability for environmental remediation or clean-up, including any liability
or class of liability of the lessee under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, or the Resource
Conservation and Recovery Act of 1976, as amended, which liability would or
might have a Material Adverse Effect on the consummation of the transactions
contemplated by this Agreement.
     4.16 Taxes. Except as publicly disclosed, the Company and each Subsidiary
has filed on a timely basis (giving effect to extensions) all required federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and none of the Company or any subsidiary has
knowledge of a tax deficiency that has been or might be asserted or threatened
against it that could have a Material Adverse Effect. All tax liabilities
accrued through March 31, 2008 have been adequately provided for on the books of
the Company.
     4.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchaser hereunder will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will have been fully complied with.
     4.18 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof,
will not be an “investment company” or an “affiliated person” of, or “promoter”
or “principal underwriter” for an investment company, as such term is defined in
the Investment Company Act of 1940, as amended, and the rules and regulations of
the SEC promulgated thereunder.
     4.19 Offering Materials. Each of the Company, its directors and officers
has not distributed and will not distribute prior to the Closing Date any
offering material, including any “free writing prospectus” (as defined in
Rule 405 promulgated under the Securities Act), in connection with the offering
and sale of the Shares other than the Private Placement Memorandum or any
amendment or supplement thereto and filings made by the Company under the
Exchange Act. The Company has not in the past nor will it hereafter take any
action independent of the Placement Agent to sell, offer for sale or solicit
offers to buy any securities of the Company that could result in the initial
sale of the Shares not being exempt from the registration requirements of
Section 5 of the Securities Act.

10



--------------------------------------------------------------------------------



 



     4.20 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including, but not
limited to, insurance covering all real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.
     4.21 Additional Information. The information contained in the following
documents, which the Placement Agent has furnished to the Purchaser (it being
understood that all documents publicly filed with or publicly furnished to the
SEC shall be deemed “furnished” for purposes of this Section 4.21), or will
furnish prior to the Closing, as of the dates thereof, did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading:
          (a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2007;
          (b) the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2008;
          (c) the Company’s Definitive Proxy Statement for Annual Meeting of
stockholders to be held May 23, 2008;
          (d) the Private Placement Memorandum, including all addenda and
exhibits thereto, other than this Agreement and appendices and exhibits hereto;
and
          (e) all other documents, if any, filed by the Company with the SEC
since December 31, 2007, pursuant to the reporting requirements of the Exchange
Act.
     The documents incorporated by reference in the Private Placement Memorandum
or attached as exhibits thereto, at the time they became effective or were filed
with the SEC, as the case may be, complied in all material respects with the
requirements of the Exchange Act, as applicable, and the rules and regulations
of the SEC thereunder (the “1934 Act Rules and Regulations” and, together with
the 1933 Act Rule and Regulations, the “Rules and Regulations”). In the past 12
calendar months, the Company has filed all documents required to be filed by it
prior to the date hereof with the SEC pursuant to the reporting requirements of
the Exchange Act.
     4.22 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Securities.
     4.23 Use of Proceeds. The Company shall use the proceeds from the sale of
the Shares as described under “Use of Proceeds” in the Private Placement
Memorandum.

11



--------------------------------------------------------------------------------



 



     4.24 Non-Public Information. Except as set forth in Section 9, the Company
has not disclosed to the Purchaser, whether in the Private Placement Memorandum
or otherwise, information that would constitute material non-public information
as of the Closing Date other than the existence of the transaction contemplated
hereby.
     4.25 Use of Purchaser Name. Except as otherwise required by applicable law
or regulation, the Company shall not use the Purchaser’s name or the name of any
of its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated which consent shall not be
unreasonably withheld, conditioned or delayed.
     4.26 Related Party Transactions. No transaction has occurred between or
among the Company, on the one hand, and its affiliates, officers or directors on
the other hand, that is required to have been described under applicable
securities laws in its Exchange Act filings and is not so described in such
filings.
     4.27 Off-Balance Sheet Arrangements. There is no transaction, arrangement
or other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.
     4.28 Governmental Permits, Etc. Neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any permit that, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have a Material Adverse Effect.
     4.29 Financial Statements. The consolidated financial statements of the
Company and the related notes and schedules thereto included in its Exchange Act
filings fairly present the financial position, results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries at the dates and for the periods specified therein. Such financial
statements and the related notes and schedules thereto have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have
been made; provided, however, that the unaudited financial statements are
subject to normal year-end audit adjustments (which are not expected to be
material) and do not contain all footnotes required under generally accepted
accounting principles.
     4.30 Listing Compliance. The Company is in compliance with the requirements
of the NYSE for continued listing of the Common Stock thereon. The Company has
taken no action designed to, or, to its knowledge, likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on the NYSE, nor has the Company received any
notification that the SEC or the NYSE is contemplating terminating such
registration or listing. The transactions contemplated by this Agreement will
not contravene the rules and regulations of the NYSE. The Company will comply
with all

12



--------------------------------------------------------------------------------



 



requirements of the NYSE with respect to the issuance of the Conversion Shares
and shall cause the Common Stock and Conversion Shares to be listed on the NYSE.
     4.31 Internal Accounting Controls. The Company (i) keeps books, records and
accounts that, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of the Company and the Bank, and
(ii) maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization, (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets, (C) access to assets is permitted only in accordance with management’s
general or specific authorization and (D) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Company has disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) that are designed to ensure that material information relating to
the Company is made known to the Company’s principal executive officer and the
Company’s principal financial officer or persons performing similar functions.
The Company is otherwise in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002, as amended and the
rules and regulations promulgated thereunder.
     4.32 Foreign Corrupt Practices. Neither the Company, nor any Subsidiary,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
     4.33 Employee Relations. Neither the Company nor any Subsidiary is a party
to any collective bargaining agreement. The Company and each Subsidiary believe
that their relations with their employees are good. No executive officer of the
Company (as defined in Rule 501(f) promulgated under the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer of
the Company is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.
     4.34 ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to

13



--------------------------------------------------------------------------------



 



termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
     4.35 Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in violation of any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit or that would require
remedial action under any applicable law, ordinance, rule, regulation, order,
judgment, decree or permit; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind into such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances due to or caused
by the Company or any Subsidiary or with respect to which the Company or any
Subsidiary have knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.
     4.36 Integration; Other Issuances of Shares. Neither the Company nor any
Subsidiary or any affiliates, nor any Person acting on its or their behalf, has
issued any shares of Preferred Stock or Common Stock or shares of any other
series of preferred stock, or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock or Preferred Stock which would be integrated with the sale of the
Shares to such Purchaser for purposes of the Securities Act or of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
its subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares under the Securities Act or cause the offering
of the Shares to be integrated with other offerings. Assuming the accuracy of
the representations and warranties of Purchasers, the initial offer and sale of
the Shares by the Company to the Purchasers pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.
     4.37 Filing of Form 8-K. Prior to 8:30 a.m. New York City time on the first
business day after the date hereof, the Company shall issue a press release
announcing the execution of this Agreement and the Company shall file a Current
Report on Form 8-K (the “8-K Filing”) describing the material terms of the
transactions contemplated by the Agreements (for clarification purposes only and
without implication to the contrary, the transactions contemplated by this
Agreement include only the transaction between the Company and the Purchaser and
do not include any other transaction between the Company and any other third
party purchaser of the Company’s securities), and attaching as an exhibit to
such Form 8-K a form of this Agreement. Except as set forth in Section 9,
following the 8-K Filing, the Purchasers shall no longer be in possession of
material non-public information. The Company shall not, and shall

14



--------------------------------------------------------------------------------



 



cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Purchaser with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Purchaser.
     4.38 Risk Management Instruments. All material derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or for the account of one or more of the Subsidiaries
or their customers, were entered into (1) only in the ordinary course of
business, (2) in accordance with prudent practices and in all material respects
with all applicable laws, rules, regulations and regulatory policies and
(3) with counterparties believed to be financially responsible at the time; and
each of them constitutes the valid and legally binding obligation of the Company
or one of the Subsidiaries, enforceable in accordance with its terms. Neither
the Company nor the Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its material obligations under any
such agreement or arrangement.
     4.39 Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
     (1) The Company and each Subsidiary has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Subsidiary satisfied, (A) all applicable federal, state and local
laws, rules and regulations with respect to the origination, insuring, purchase,
sale, pooling, servicing, subservicing, or filing of claims in connection with
mortgage loans, including all laws relating to real estate settlement
procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Subsidiary and any Agency, Loan Investor or Insurer, (C) the
applicable rules, regulations, guidelines, handbooks and other requirements of
any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
     (2) No Agency, Loan investor or Insurer has (A) claimed in writing that the
Company or any Subsidiary has violated or has not complied with the applicable
underwriting standards with respect to mortgage loans sold by the Company or any
Subsidiary to a Loan Investor or Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (B) imposed in writing restrictions on the
activities (including commitment authority) of the Company or any Subsidiary or
(B) indicated in writing to the Company or any Subsidiary that it has terminated
or intends to terminate its relationship with the Company or any Subsidiary for
poor performance, poor loan quality or concern with respect to the Company’s or
any Subsidiary’s compliance with laws.
     (3) For purposes of this Section 4.39:

15



--------------------------------------------------------------------------------



 



     (A) “Agency” shall mean the Federal Housing Administration, the Federal
Home Loan Mortgage Corporation, the Farmers Home Administration (now known as
Rural Housing and Community Development Services), the Federal National Mortgage
Association, the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(i) authority to determine any investment, origination, lending or servicing
requirements with regard to mortgage loans originated, purchased or serviced by
the Company or any Subsidiary or (ii) originate, purchase, or service mortgage
loans, or otherwise promote mortgage lending, including without limitation state
and local housing finance authorities.
     (B) “Loan Investor” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any Subsidiary or a security backed by or representing an
interest in any such mortgage loan; and
     (C) “Insurer” means a person who insures or guarantees for the benefit of
the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company or
any Subsidiary, including, the Federal Housing Administration, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
     4.40 U.S. Real Property Holding Corporation Status. The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.
     4.41 Shell Company Status. The Company is not, nor has ever been, an issuer
of the type described in Rule 144(i)(l) under the Securities Act.
     4.42 Solvency. The Company and each of its Subsidiaries does and will after
giving effect to the to the transactions contemplated hereby to occur at the
Closing and the sale of securities to the Other Purchasers (a) own assets the
fair saleable value of which are (i) greater than the total amount of its
liabilities (including known contingent liabilities) and (ii) greater than the
amount that will be required to pay the probable liabilities of its existing
debts as they become absolute and matured considering the financing alternatives
reasonably available to it and (b) not have capital that will be unreasonably
small in relation to its business as presently conducted or any contemplated.
The Company has no knowledge of any facts or circumstances which lead it to
believe that it or any of its Subsidiaries will be required to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction, and has no present intent to so file.
     SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:

16



--------------------------------------------------------------------------------



 



     5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and comparable entities, has the
ability to bear the economic risks of an investment in the Securities and has
reviewed carefully the Private Placement Memorandum and has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to purchase the Securities; (ii) the Purchaser is acquiring the number
of Shares set forth in Section 2 above in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing any of the Securities or any arrangement or understanding with any
other persons regarding the distribution of such Securities (this representation
and warranty not limiting the Purchaser’s right to sell pursuant to the
Registration Statement or in compliance with the Securities Act and the Rules
and Regulations, or, other than with respect to any claims arising out of a
breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.4); (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities, nor will the Purchaser engage in any short sale that results in a
disposition of any of the Securities by the Purchaser, except in compliance with
the Securities Act and the Rules and Regulations and any applicable state
securities laws; (iv) the Purchaser has completed or caused to be completed the
Registration Statement Questionnaire attached hereto as part of Appendix I, for
use in preparation of the Registration Statement, and the answers thereto are
true and correct as of the date hereof and will be true and correct as of the
effective date of the Registration Statement and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Securities or until the Company is no longer required to keep
the Registration Statement effective; (v) the Purchaser has, in connection with
its decision to purchase the number of Shares set forth in Section 2 above,
relied solely upon the Private Placement Memorandum and the representations and
warranties of the Company contained herein; (vi) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them and (vii) the Purchaser is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act.
     5.2 Reliance on Exemptions. The Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.
     5.3 Confidentiality. For the benefit of the Company, the Purchaser
previously agreed with the Placement Agent to keep confidential all information
concerning this private placement. The Purchaser understands that the
information contained in the Private Placement Memorandum is strictly
confidential and proprietary to the Company and has been prepared from the
Company’s publicly available documents and other information and is being
submitted to the Purchaser solely for such Purchaser’s confidential use. The
Purchaser agrees to use the

17



--------------------------------------------------------------------------------



 



information contained in the Private Placement Memorandum for the sole purpose
of evaluating a possible investment in the Securities and the Purchaser
acknowledges that it is prohibited from reproducing or distributing the Private
Placement Memorandum, this Agreement, or any other offering materials or other
information provided by the Company in connection with the Purchaser’s
consideration of its investment in the Company, in whole or in part, or
divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Securities. Further, the Purchaser understands that the existence and nature of
all conversations and presentations, if any, regarding the Company and this
offering must be kept strictly confidential. The Purchaser understands that the
federal securities laws impose restrictions on trading based on information
regarding this offering. In addition, the Purchaser hereby acknowledges that
unauthorized disclosure of information regarding this offering may result in a
violation of Regulation FD. The obligations set forth in this Section 5.3 will
terminate upon the filing by the Company of the press release and the filing of
a Form 8-K with the SEC. The foregoing agreements shall not apply to any
information that is or becomes publicly available through no fault of the
Purchaser, or that the Purchaser is legally required to disclose; provided,
however, that if the Purchaser is requested or ordered to disclose any such
information pursuant to any court or other government order or any other
applicable legal procedure, it shall provide the Company with prompt notice of
any such request or order in time sufficient to enable the Company to seek an
appropriate protective order.
     Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement should be considered to impose on the Purchaser any limitation on
disclosure of the tax treatment or tax structure of the transactions or matters
described herein.
     5.4 Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares, including the Private Placement Memorandum,
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.
     5.5 Risk of Loss. The Purchaser understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Securities, including, but not limited to, those set forth as “Risk Factors” in
the Private Placement Memorandum. The Purchaser understands that the market
price of the Common Stock has been volatile, that there is no existing market
for the Preferred Stock and that no representation is being made as to the
future value of the Securities.
     5.6 Legend. The Purchaser understands that, until such time as the
Registration Statement has been declared effective or the Securities may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Securities will bear a restrictive legend in substantially the following
form:
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF

18



--------------------------------------------------------------------------------



 



1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
     5.7 Transfer Restrictions. Consistent with the legend set forth in
Section 5.6, the Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to the Registration Statement, the Company may require the
transferor to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of the transferred Securities
under the Securities Act. As a condition of such transfer (unless effected
pursuant to the Registration Statement or under Rule 144), any such transferee
shall agree in writing to be bound by the terms of this Agreement and shall have
the rights of a Purchaser under this Agreement. The certificates representing
the Shares and the Conversion Shares may be subject to a stop transfer order for
the purpose of enforcing the foregoing provisions, and the Company will instruct
the transfer agent to transfer Securities to a transferee if the foregoing
provisions are complied with and if, in the case of a transfer pursuant to the
Registration Statement, the transferor causes the Prospectus (as defined in
Section 5.9) to be delivered to the transferee. At such time as the Securities
are no longer required to bear a restrictive legend, the Company agrees that it
will, no later than three business days after delivery by the Purchaser to the
Company or its transfer agent of a certificate (in the case of a transfer, in
the proper form for transfer) representing Securities issued with the foregoing
restrictive legend, deliver or cause to be delivered to the Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends. The Company shall not make any notation on its records or give
instructions to its transfer agent that enlarge the restrictions on transfer set
forth in this Section.
     5.8 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
     5.9 Public Sale or Distribution. The Purchaser hereby covenants with the
Company not to make any sale of the Securities under the Registration Statement
without complying with the provisions of this Agreement and without effectively
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether physically or through compliance

19



--------------------------------------------------------------------------------



 



with Rule 172 under the Securities Act or any similar rule), and the Purchaser
acknowledges and agrees that such Securities are not transferable on the books
of the Company unless the certificate submitted to the transfer agent evidencing
the Securities is accompanied by a separate Purchaser’s Certificate of
Subsequent Sale: (i) in the form of Appendix II hereto, (ii) executed by an
officer of, or other authorized person designated by, the Purchaser, and
(iii) to the effect that (A) the Securities have been sold in accordance with
the Registration Statement, the Securities Act and any applicable state
securities or Blue Sky laws and (B) the prospectus delivery requirement
effectively has been satisfied. The Purchaser acknowledges that there may
occasionally be times when the Company must suspend the use of the prospectus
(the “Prospectus”) forming a part of the Registration Statement (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Without the Company’s prior written consent, which consent shall
not unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Securities for resale other than the Prospectus,
including any “free writing prospectus” as defined in Rule 405 under the
Securities Act. The Purchaser covenants that it will not sell any Securities
pursuant to said Prospectus during the period commencing at the time when
Company gives the Purchaser written notice of the suspension of the use of said
Prospectus and ending at the time when the Company gives the Purchaser written
notice that the Purchaser may thereafter effect sales pursuant to said
Prospectus. Notwithstanding the foregoing, the Company agrees that no Suspension
shall be for a period of longer than 45 consecutive days, and no Suspension
shall be for a period longer than 60 days in the aggregate in any 365 day period
and may not be used by the Company more than three times during any 365 day
period. The Purchaser further covenants to notify the Company promptly of the
sale of all of its Securities.
     5.10 Organization; Validity; Enforcements. The Purchaser further represents
and warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the

20



--------------------------------------------------------------------------------



 



indemnification provisions set forth in Section 7.4 of this Agreement, may be
limited by federal or state securities laws or the public policy underlying such
laws and (v) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.
     5.11 Short Sales. After the date the Purchaser entered into a
confidentiality undertaking with the Placement Agent with respect to the
transactions contemplated hereby, the Purchaser has not taken, and prior to the
public announcement of the transaction, the Purchaser shall not take, any action
that has caused or will cause the Purchaser to have, directly or indirectly,
sold or agreed to sell any shares of Common Stock, effected any short sale of
Common Stock, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock.
     SECTION 6. Survival of Agreements; Non-Survival of Company Representations
and Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. All representations and warranties, made by the Company and the
Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive for a period of two years following the later of the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor.
     SECTION 7. Registration of the Common Stock and Conversion Shares;
Compliance with the Securities Act.
     7.1 Registration Procedures and Expenses. The Company shall:
          (a) as soon as practicable, but in no event later than thirty days
following the Closing Date (the “Filing Deadline”), prepare and file with the
SEC the Registration Statement relating to the resale of the Common Stock and or
Conversion Shares (including shares of Common Stock issuable as a result of an
anti-dilution adjustment to the Conversion Price (as defined in the Articles of
Amendment) and any capital stock of the Company issued with respect to the
Shares or the Conversion Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise (collectively, the
“Registrable Securities”) by the Purchaser and the Other Purchasers from time to
time on the NYSE, or the facilities of any national securities exchange on which
the Common Stock is then traded or in privately-negotiated transactions;
          (b) use its best efforts, subject to receipt of necessary information
from the Purchasers, to cause the SEC to declare the Registration Statement
effective within 45 days or, if the Registration Statement is selected for
review by the SEC, 120 days after the Closing Date, and in any event no later
than five business days following notification from the SEC that the
Registration Statement will not be subject to review or that the SEC has no
further comments to the Registration Statement (the “Effective Deadline”);

21



--------------------------------------------------------------------------------



 



          (c) promptly prepare and file with the SEC such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) one year after the effective date of the Registration
Statement or (ii) such time as Registrable Securities become eligible for resale
by each of the Purchasers without any volume limitations or other restrictions
pursuant to Rule 144 under the Securities Act or any other rule of similar
effect; provided that, for the avoidance of doubt, in no event shall the Company
have any obligation to keep the Registration Statement effective after such time
as all of the Registrable Securities have been sold pursuant to the Registration
Statement or Rule 144;
          (d) furnish to the Purchaser with respect to the Registrable
Securities registered under the Registration Statement (and to each underwriter,
if any, of such Registrable Securities) such number of copies of prospectuses
and such other documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser;
          (e) file documents required of the Company for normal Blue Sky
clearance in states specified in writing by the Purchaser; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;
          (f) bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Purchaser or the Other Purchasers or
underwriting discounts, brokerage fees and commissions incurred by the Purchaser
or the Other Purchasers, if any in connection with the offering of the
Registrable Securities pursuant to the Registration Statement;
          (g) file a Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to the Purchaser promptly after
filing;
          (h) issue a press release describing the transactions contemplated by
this Agreement on the Closing Date;
          (i) in order to enable the Purchasers to sell the Registrable
Securities under Rule 144 to the Securities Act, for a period of one year from
Closing, use its reasonable best efforts to comply with the requirements of
Rule 144, including without limitation, use its reasonable best efforts to
comply with the requirements of Rule 144(c)(1) with respect to public
information about the Company and to timely file all reports required to be
filed by the Company under the Exchange Act.
          (j) ensure that the Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading;

22



--------------------------------------------------------------------------------



 



          (k) notify the Purchaser in writing of the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that the Company shall endeavor that such notice not contain any
material, nonpublic information), and, promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission;
          (l) use its reasonable best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the prompt withdrawal of such order or suspension and to notify each
Purchaser who holds Registrable Securities being sold of the issuance of such
order and the resolution thereof or its receipt of actual written notice of the
initiation or written threat of any proceeding for such purpose; and
          (m) include in the “plan of distribution” section of the Registration
Statement disclosure substantially to the effect that: “The selling stockholders
may enter into derivative transactions with third parties, or sell securities
not covered by this prospectus to third parties in privately negotiated
transactions.
          (n) refrain from preparing and filing with the SEC other Registration
Statements until the Registration Statement relating to the Registrable
Securities is effective.
          The Company understands that the Purchaser disclaims being an
underwriter, but the Purchaser being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder. If the SEC requires that the
Purchaser be named as an underwriter in the Registration Statement, the
Purchaser may (and the Company will use its best efforts to allow) withdraw its
Securities from the Registration Statement. A draft of the proposed form of the
Registration Statement Questionnaire related to the Registration Statement to be
completed by the Purchaser is attached hereto as Appendix I.
     7.2 Additional Registration Statements. If for any reason, the SEC does not
permit all Registrable Securities to be included in such Registration Statement
(such that the Registration Statement may be used for resales in a manner that
does not constitute, in the SEC’s view, an offering by the Company and that
permits the continuous resale at the market by the Purchasers participating
therein without being named therein as “underwriters”), then;
          (a) The Company shall (i) first, exclude the shares held by any
officer or director of the Company or any Affiliate of any such officer or
director and (ii) second, reduce the number of Registrable Securities to be
included in such Registration Statement by the Purchaser and all Other
Purchasers until such time as the SEC shall so permit such Registration
Statement to become effective and be used for resales in a manner that does not
constitute an offering by the Company and that permits the continuous resale at
the market by the Purchasers participating therein without being named therein
as “underwriters.” In making such reduction, the Company shall reduce the number
of shares to be included by all such Purchasers on a pro rata basis (based upon
the number of Registrable Securities otherwise required to be included for each
such Purchaser). In no event shall a Purchaser be required to be named as an
“underwriter” in a Registration Statement without such Purchaser’s prior written
consent; and
          (b) The Company shall prepare and file with the SEC one or more
separate Registration Statements that meet the criteria set forth in the first
sentence of this Section 7.2 with respect to any such Registrable Securities not
included in the previous Registration Statement. The Company will then use its
best efforts at the first opportunity that is permitted by the SEC, but in no
event later than the later of (60) days from the date substantially all of the
Registrable Securities registered under the Registration Statement have been
sold by the Purchasers or six (6) months from the date the initial Registration
Statement referred to in Section 7.1 was declared effective, to register for
resale the Registrable Securities that have been excluded from being registered
(provided such Registration Statement meets the criteria set forth in the first
sentence of this Section 7.2). The Company shall use its best efforts to cause
any such Registration Statement to be declared effective within 90 days
following the filing thereof or, in the event of a review of the registration
statement by the SEC, within 120 days following the filing thereof, (and in any
event no later than five business days following notification from the SEC that
the Registration Statement will not be subject to review or that the SEC has no
further comments to the Registration Statement) and to remain continuously
effective for the Registration Period. In the event the SEC raises objections to
any such subsequent Registration Statement, the procedures set forth in this
Section 7.2 shall again be followed.

23



--------------------------------------------------------------------------------



 



     7.3 Transfer of Securities After Registration. The Purchaser agrees that it
will not effect any disposition of the Securities or its right to purchase the
Securities that would constitute a sale within the meaning of the Securities Act
or pursuant to any applicable state securities laws, except as contemplated by a
Registration Statement referred to in Section 7.1 or Section 7.2 as otherwise
permitted by law, and that it will promptly notify the Company of any changes in
the information set forth in the Registration Statement regarding the Purchaser
or its plan of distribution.
     7.4 Indemnification. For the purpose of this Section 7.4:
(i) the term “Purchaser/Affiliate” shall mean any affiliate of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and
(ii) the term “ Registration Statement” shall include any preliminary
prospectus, final prospectus, free writing prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in, the Registration Statement referred to in Section 7.1 or Section 7.2.
          (a) The Company agrees to indemnify and hold harmless the Purchaser
and each Purchaser/Affiliate, against any losses, claims, damages, liabilities
or expenses, joint or several, to which the Purchaser or Purchaser/Affiliates
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the consent of the Company, which consent shall not be unreasonably withheld),
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any breach
of the representations, warranties or covenants of the Company set forth herein
or are based on any untrue statement or alleged untrue statement of any material
fact contained in the Registration Statement, including the Prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the time of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rules 430B,
430C or 434, of the Rules and Regulations, or the Prospectus, in the form first
filed with the SEC pursuant to Rule 424(b) of the Rules and Regulations, or
filed as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in light of the circumstances under which they were made, or arise
out of or are based in whole or in part on any inaccuracy in the representations
or warranties of the Company contained in this Agreement, or any failure of the

24



--------------------------------------------------------------------------------



 



Company to perform its obligations hereunder or under law, and will promptly
reimburse each Purchaser and each Purchaser/Affiliate for any reasonable legal
and other expenses as such expenses are incurred by such Purchaser or such
Purchaser/Affiliate in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld, and the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein, (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 5.9 or 7.3 hereof respecting the sale of the Securities, (iii) the
inaccuracy of any representation or warranty made by such Purchaser herein, or
(iv) any statement or omission in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Purchaser prior to the pertinent
sale or sales by the Purchaser.
          (b) The Purchaser will indemnify and hold harmless the Company, each
of its directors, each of its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages, liabilities or expenses to which the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, but only if such
settlement is effected with the consent of such Purchaser, which consent shall
not be unreasonably withheld) insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure to comply with the covenants and
agreements contained in Sections 5.9 or 7.3 hereof respecting the sale of the
Shares, (ii) the inaccuracy of any representation or warranty made by such
Purchaser herein, or (iii) any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in the light of the circumstances
under which they were made, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Purchaser expressly
for use therein; and will reimburse the Company, each of its directors, each of
its officers who signed the Registration Statement or controlling person for any
reasonable legal and other expense incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that (x) the Purchaser will not be liable for amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Purchaser, which consent shall
not be unreasonably withheld and (y) the Purchaser’s aggregate liability under
this Section 7 shall not

25



--------------------------------------------------------------------------------



 



exceed the amount of proceeds received by the Purchaser on the sale of the
Shares pursuant to the Registration Statement with respect to which the claim
for indemnification here under is being made.
          (c) Promptly after receipt by an indemnified party under this
Section 7.4 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.4 promptly notify the indemnifying party
in writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.4 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party, and the indemnifying party and the
indemnified party shall have reasonably concluded, based on the written advise
of counsel, which counsel is reasonably satisfactory to the indemnifying party,
that there may be a conflict of interest between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7.4 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing all of the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. The
indemnifying party shall not be liable for any settlement of any action without
its consent, which consent shall not be unreasonably withheld. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is a party unless such settlement
includes a complete released of the indemnified party from all liability on
claims that are the subject matter of such proceeding.
     7.5 Termination of Conditions and Obligations. The restrictions imposed by
Section 5.10 or Section 7.3 upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of the
Registrable Securities upon the earlier of (i) the passage of one

26



--------------------------------------------------------------------------------



 



year from the effective date of the Registration Statement covering such
Registrable Securities and (ii) at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.
     7.6 Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.
     7.7 Delay in Filing or Effectiveness of Registration Statement. If the
Registration Statement is not filed by the Company with the SEC on or prior to
the Filing Deadline, then for each day following the Filing Deadline, until but
excluding the date the Registration Statement is filed, or if the Registration
Statement is not declared effective by the SEC by the Effective Deadline, then
for each day following the Effective Deadline, until but excluding the date the
SEC declares the Registration Statement effective, the Company shall, for each
such day, pay the Purchaser with respect to any such failure, as liquidated
damages and not as a penalty, an amount per 30-day period equal to 1.0% of the
Purchase Price paid by such Purchaser for its Shares pursuant to this Agreement;
and for any such 30-day period, such payment shall be made no later than three
business days following such 30-day period. If the Purchaser shall be prohibited
from selling Conversion Shares under the Registration Statement as a result of a
Suspension of more than sixty (60) days or Suspensions in the aggregate of more
than ninety (90) days each in any 365 day period, then for each day on which a
Suspension is in effect that exceeds the maximum allowed period for a Suspension
or Suspensions, but not including any day on which a Suspension is lifted, the
Company shall pay the Purchaser, as liquidated damages and not as a penalty, an
amount per 30-day period equal to 1.0% of the Purchase Price paid by such
Purchaser for its Shares pursuant to this Agreement for each such day, and such
payment shall be made no later than the first business day of the calendar month
next succeeding the month in which such day occurs. For purposes of this
Section 7.7, a Suspension shall be deemed lifted on the date that notice that
the Suspension has been lifted is delivered to the Purchaser pursuant to
Section 5.9 of this Agreement. Any payments made pursuant to this Section 7.7
shall not constitute the Purchaser’s exclusive remedy for such events.
Notwithstanding the foregoing provisions, in no event shall the Company be
obligated to pay any liquidated damages pursuant to this Section 7.7 (i) to more
than one Purchaser in respect of the same Shares for the same period of time or
(ii) in an aggregate amount that exceeds 10% of the Purchase Price paid by the
Purchasers for the Shares pursuant to the Agreements. Such payments shall be
made to the Purchasers in cash.
     SECTION 8. Anti-Dilution Protection for the Common Stock. If the Company
issues within twelve (12) months of the Closing Date common stock or securities
convertible into common stock at a price per share less than the Common Stock
Purchase Price, then upon the occurrence of such issuance, the Company shall,
subject to Sections 8(a), (b), (c) and (d) below, pay to the Purchaser an amount
equal to the difference between (X) the Common Stock Purchase Price per share
minus (Y) the greater of (i)

27



--------------------------------------------------------------------------------



 



the per share cash consideration paid in the transaction giving rise to the
adjustment in this Section 8, and (ii) $2.50, multiplied by (Z) (i) the total
number of shares of Common Stock (assuming the conversion of the Preferred
Shares at then applicable Conversion Rate) purchased by the Purchaser hereunder
less (ii) any shares of Company common stock sold by the Purchaser after the
Closing Date.
          (a) In the case of the issuance of Company common stock for a
consideration in whole or in part in cash, the consideration other than cash
will be deemed to be the fair value thereof as determined in good faith by a
majority of the Board of Directors irrespective of accounting treatment.
          (b) No adjustment will be made pursuant to this Section 8:
               (1) if shares of common stock are issued or are issuable pursuant
to a stock option plan, restricted stock plan, agreements or other incentive
stock arrangements approved by the stockholders and a majority of the Board of
Directors of the Company; or
               (2) in the event the Company should at any time or from time to
time after the Closing Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of common stock or the determination of
holders of common stock entitled to receive a dividend or other distribution
payable in additional shares of common stock or other securities or rights
convertible into, exchangeable for, or entitling the holder thereof to receive
directly or indirectly, additional shares of common stock (the “Common Stock
Equivalents”) without payment of any consideration by such holder for the
additional shares of common stock or the Common Stock Equivalents (including the
additional shares of common stock issuable upon conversion or exercise thereof).
          (c) In the event a dilutive event under this Section 8 occurs, the
Purchaser must provide the Company with an Officer’s Certificate certifying to
how many shares of Company common stock the Purchaser has sold since the Closing
Date.
     SECTION 9. Purchasers That May Receive Non-Public Information.
Notwithstanding anything contained herein to the contrary, the Purchaser may
have elected to receive (and therefore received) certain information that may be
deemed to be material non-public information (the “Confidential Information”).
If so, the Purchaser hereby agrees (i) not to use the Confidential Information
for any purpose other than in connection with its evaluation of a possible
investment in the Shares, (ii) to keep all Confidential Information confidential
and not to disclose or reveal in any manner whatsoever any Confidential
Information to any person other than such Purchaser’s representatives who are
actively and directly participating in the evaluation of a possible investment
in the Shares or otherwise need to know the Confidential Information for such
purpose and who have been advised by such Purchaser of, and have agreed to be
bound by, the restrictions contained in this Section 8, and (iii) not to affect
any transaction in (other than as

28



--------------------------------------------------------------------------------



 



contemplated by this Agreement) any securities of the Company until the earlier
of (A) six months from the date of the Confidentiality Agreement signed by the
Purchaser, (B) such time as the Company in its reasonable opinion determines
that the Confidential Information is no longer considered material non-public
information, or (C) or the filing of the Company’s 10Q for the fiscal quarter
ended June 30, 2008.
     SECTION 10. Broker’s Fee. The Purchaser acknowledges that the Company
intends to pay to the Placement Agent a fee in respect of the sale of the Shares
to the Purchaser. The Purchaser and the Company agree that the Purchaser shall
not be responsible for such fee and that the Company will indemnify and hold
harmless the Purchaser and each Purchaser/Affiliate against any losses, claims,
damages, liabilities or expenses, joint or several, to which such Purchaser or
Purchaser/Affiliate may become subject with respect to such fee. Each of the
parties hereto represents that, on the basis of any actions and agreements by
it, there are no other brokers or finders entitled to compensation in connection
with the sale of the Shares to the Purchaser.
     SECTION 11. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any Other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Shares pursuant to
the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
     SECTION 12. Notices. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, e-mail, confirmed facsimile or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:
          (a) if to the Company, to:

29



--------------------------------------------------------------------------------



 



Flagstar Bancorp, Inc.
5151 Corporate Drive,
Troy, Michigan 48098-2639
Attention: Mr. Paul Borja
Facsimile: (248) 312-6833
E-mail: paul.borja@flagstar.com
with a copy to:
Kutak Rock LLP
1101 Connecticut Avenue, N.W.
Suite 1000
Washington, DC 20036-4374
Attention: Jeremy Johnson, Esq.
Facsimile: (202) 828-2488
E-mail: jeremy.johnson@KutakRock.com
     or to such other person at such other place as the Company shall designate
to the Purchaser in writing; and
          (b) if to the Purchaser, at its address as set forth at the end of
this Agreement, or at such other address or addresses as may have been furnished
to the Company in writing.
     SECTION 13. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 13 shall be
binding upon each holder of any Securities purchased under this Agreement at the
time outstanding, each future holder of all such Securities, and the Company.
     SECTION 14. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.
     SECTION 15. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     SECTION 16. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of

30



--------------------------------------------------------------------------------



 



any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. Facsimile signatures shall be deemed original signatures.
     SECTION 18. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
     SECTION 19. Fees and Expenses. Except as set forth herein, each of the
Company and the Purchaser shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement.
     SECTION 20. Parties. This Agreement is made solely for the benefit of and
is binding upon the Purchaser and the Company and to the extent provided in
Section 7.4, any person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.4, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.
     SECTION 21. Further Assurances. Each party agrees to cooperate fully with
the other parties and to execute such further instruments, documents and
agreements and to give such further written assurance as may be reasonably
requested by any other party to evidence and reflect the transactions described
herein and contemplated hereby and to carry into effect the intents and purposes
of this Agreement.
[Remainder of Page Left Intentionally Blank]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

                          Flagstar Bancorp, Inc.
 
               
 
      By:                      
 
          Name:    
 
          Title:    
 
               
 
  Print or Type:                               Name of Purchaser        
(Individual or Institution)
 
                                  Jurisdiction of Purchaser’s Executive Offices
 
                                  Name of Individual representing        
Purchaser (if an Institution)
 
                                  Title of Individual representing        
Purchaser (if an Institution)
 
  Signature by:            
 
                            Individual Purchaser or Individual            
representing Purchaser:
 
                             
 
               
 
          Address:    
 
               
 
               
 
          Telephone:    
 
               
 
               
 
          Facsimile:    
 
               
 
          E-mail:    
 
               

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule I

                                  Number of           Number of              
Common Stock   Price Per     Preferred Stock     Price Per         Shares to  
Share In     Shares to     Share In     Aggregate   Be Purchased   Dollars    
Be Purchased     Dollars     Price  
 
  $               $       $    

S-1



--------------------------------------------------------------------------------



 



APPENDIX I
(Page 1 of 5)
APPENDIX I
SUMMARY INSTRUCTION SHEET FOR PURCHASER
(to be read in conjunction with the entire
Purchase Agreement which follows)
A. Complete the following items on BOTH Purchase Agreements (Sign two
originals):

  1.   Signature Page:

  (i)   Name of Purchaser (Individual or Institution)     (ii)   Name of
Individual representing Purchaser (if an Institution)     (iii)   Title of
Individual representing Purchaser (if an Institution)     (iv)   Signature of
Individual Purchaser or Individual representing Purchaser

  2.   Appendix I — Stock Certificate Questionnaire/Registration Statement
Questionnaire:         Provide the information requested by the Stock
Certificate Questionnaire and the Registration Statement Questionnaire.     3.  
Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with original by
overnight delivery):

Lehman Brothers Inc.
745 Seventh Avenue, 5th Floor
New York, NY 10019
Attention: Keith Canton
Facsimile: 212-520-9328
B. Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser by the Placement Agent at a later date.
C. Upon the resale of the Securities by the Purchasers after the Registration
Statement covering the Securities is effective, as described in the Purchase
Agreement, the Purchaser:

  (i)   must deliver a current prospectus of the Company to the buyer
(prospectuses must be obtained from the Company at the Purchaser’s request); and
    (ii)   must send a letter in the form of Appendix II to the Company so that
the Securities may be properly transferred.

 



--------------------------------------------------------------------------------



 



APPENDIX I
(Page 2 of 5)
Flagstar Bancorp, Inc.
STOCK CERTIFICATE QUESTIONNAIRE
          Pursuant to Section 3 of the Agreement, please provide us with the
following information:

         
1.
  The exact name that your Securities are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:              
 
       
2.
  The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:              
 
       
3.
  The mailing address of the Registered Holder listed in response to item 1
above:              
 
                 
 
                 
 
                 
 
       
4.
  The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:              

 



--------------------------------------------------------------------------------



 



APPENDIX I
(Page 3 of 5)
Flagstar Bancorp, Inc.
REGISTRATION STATEMENT QUESTIONNAIRE
     In connection with the preparation of the Registration Statement, please
provide us with the following information:
     SECTION 1. Pursuant to the “Selling Stockholder” section of the
Registration Statement, please state your or your organization’s name exactly as
it should appear in the Registration Statement:
 
 
     SECTION 2. Please provide the number of shares of Common Stock that you or
your organization own or Preferred Stock that you or your organization own that
will convert into Common Stock after Closing. Please also provide the number of
Shares of common stock that you or your organization purchased through other
transactions and provide the number of Shares that you have or your organization
has the right to acquire within 60 days of Closing:
     Shares of Common Stock: ___
     Shares of Common Stock into which Preferred Stock is convertible: ___
     Other shares of common stock held: ___
     Total shares of Common Stock held: ___
     SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?
___Yes ___No
     If yes, please indicate the nature of any such relationships below:
 
 
 
 

 



--------------------------------------------------------------------------------



 



APPENDIX I
(Page 4 of 5)
     SECTION 4. Are you (i) a FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of the FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any FINRA Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any FINRA Member?
     Answer: [   ] Yes [   ] No If “yes,” please describe below
 
 
 
 

 



--------------------------------------------------------------------------------



 



APPENDIX I
(Page 5 of 5)
     Control. The term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power, either individually or with others, to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise. (Rule 405 under the
Securities Act of 1933, as amended)
     FINRA Member. The term “FINRA member” means either any broker or dealer
admitted to membership in the Financial Industry Regulatory Authority, Inc.
(“FINRA”). (NASD Manual, Article I, Definitions)
     Person Associated with a member of the FINRA. The term “person associated
with a member of the FINRA” means every sole proprietor, partner, officer,
director, branch manager or executive representative of any FINRA Member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by a FINRA Member, whether
or not such person is registered or exempt from registration with the FINRA
pursuant to its bylaws. (NASD Manual, Article I, Definitions)
     Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)

 



--------------------------------------------------------------------------------



 



APPENDIX II
[Transfer Agent]
[Address]
Attention:
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

     
     The undersigned, [an officer of, or other person duly authorized by]
   
 
  hereby certifies      
[fill in official name of individual or institution]
    that he/she [said institution] is the Purchaser of the shares evidenced by
the attached certificate, and as such, sold such shares on

     
 
  in accordance with the terms of the Purchase Agreement and in accordance with
Registration Statement number      
[date]
   

     
 
  or otherwise in accordance with      
[fill in the number of or otherwise identify Registration Statement]
   

the Securities Act of 1933, as amended, and, in the case of a transfer pursuant
to the Registration Statement, the requirement of delivering a current
prospectus by the Company has been complied with in connection with such sale.
Print or Type:

         
Name of Purchaser (Individual or Institution):
                 
 
       
Name of Individual representing Purchaser (if an Institution)
                 
 
       
Title of Individual representing Purchaser (if an Institution):
                 
Signature by:
       
 
       
Individual Purchaser
or Individual repre-
senting Purchaser:
                 

 